Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6,8,12,14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Near the end of each of claims 6,8,12 and 14, the term “approximately” is used.  Examiner has read the specification, and found no way to judge the boundaries of this term.  If it is judged on suitability for intended purpose, then how would one judge claim 8 (1.2-2.2) when claim 6 makes it clear that 0.5-3 is acceptable?  Even without claim 8, it is not clear how one would judge the boundaries.  Claims 12 and 14 have the same problem.  Claim 15 depends from an indefinite claim.
There are situations where terms such as “approximately”, “substantially”, “about”, and “generally” are acceptable and definite, such as the below situations:
A – When the specification defines the boundaries for use of the term. For example, “when I use the term about, I mean +/- 10%”.
B – When there is a statement on record that the term is used to accommodate manufacturing tolerances.
C – When there is an industry standard for the subject matter. For example, “the wall is approximately perpendicular to the floor”. Practitioners could likely agree what digressions from 90 degrees would be acceptable for this situation.
D – Where significant departure from the claimed limitation would cause the device to fail at its intended use.  For example “the male die is aligned substantially parallel to the female die”. If it diverges too much from that, it simply wouldn’t work.
	In the current case, none of the above scenarios apply, and there is no guidance from Applicant, or from industry as a whole, about what would or would not be an acceptable divergence.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cone, III et al.(2018/0106286) in view of CN 106563858.
Cone shows a punch having all the resultant structure, including;
A hex portion (at 46b, figure 1b),
A land area between the hex portion and the first end (at 44, figure 1b) having a tapered angle of 1.5º.  Note that the recess made is angled 2.5º (paragraph 0019) and surface 44 is angled 1 degree less (paragraph 0028).  2.5º -1º = 1.5º
Cone does not disclose the claimed method of making this tool.  Examiner takes Official Notice that it is well known to employ an EDM to shape a punch of this sort.  For example, CN 106563858 shows this in figures 1-6.  Additional examples are of record in the case, and further examples can be provided if challenged.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   It would have been obvious to one of ordinary skill to have held the blank and formed the working end using an EDM, as taught by CN 106563858 and many more, in order to adapt a blank into the useful tool of Cone.

Claims 6,8,12,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cone, III et al.(2018/0106286) in view of CN 106563858, as set forth above, and further in view of Deyhim (2013/0139195), Brock (3,798,727) and the article by Peter Zelinski “EDM vs. Milling in Die/Mold Machining”.
Cone, as modified in paragraph 4 above, shows a method of making a punch with most of the recited limitations.  
Cone does not disclose the milling of the hexagonal portion, nor the machining of the end portion.  
Neither Cone nor CN 106563858 mentions following the EDMing with a milling or machining step.  Examiner takes Official Notice that it is well known to follow EDMing with milling/machining.   EDMing employs a wire held at both ends.  Due to the flexibility of the wire, the dimensional accuracy of EDM is not particularly good.  Accordingly, if high dimensional accuracy is needed, it is known to follow it with a milling or machining step.  The below documents are relied upon in support of this taking of Official Notice.  Deyhim, who in paragraph 0010 performs EDM on a blade, and follows that with milling to improve the dimensional accuracy, and Brock, who teaches on lines 31-41 of column 2 that after EDM processing the punch there is a subsequent step of mechanical grinding and polishing.  For an in-depth study of when to apply EDM and when to mill, attention is directed to the article by Zelinski, who notes that EDM should be employed where deep cutting is required (such as removing the slabs to create a hexagonal tool head), and milling should be employed when high accuracy is required.  Additional examples can be provided if challenged.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
Accordingly, it would have been obvious to one of ordinary skill to have followed the EDMing step with a high-accuracy milling/machining step, to achieve the desired finish on the punch.  This is true for both the hexagonal section and the land area.  Examiner would like to stress how it is known to be important for these socket making punches to have high accuracy.  If the interior dimensions of the socket being made are too small, then the intended nut or bolt-head will not fit therein.  If the interior dimensions of the socket being made are too large, then there will be play between the socket and the nut or bolt-head, which can lead to stripping.
With regard to claim 15, the making of Cone’s punch is still lacking the step of EDMing grooves in the punch.  Since there is no recitation that the grooves remain in the working portion after the milling/machining, they appear to have no criticality (CN 106563858 shows the Hexagonal section can be done without grooving).  As set forth in In re Kuhle, 526 F.2d 553, 555 (CCPA 1975), when a claimed feature solves no stated problem and presents no unexpected result it is considered that it “would be an obvious matter of design choice within the skill of the art”.


Applicant's arguments have been fully considered but they are not all persuasive.
Applicant has overcome the 112 rejection with “about”, but the problem with “approximately” remains.
Applicant’s claim amendments have overcome the rejection under 35 USC 102.
In regard to the rejection of claims 12,14 and 15, the prior art rejection has changed, but some of Applicant’s arguments remain pertinent.  Applicant has argued that Deyhim, Brock and Zelenski are from unrelated fields of endeavor and do not directly EDM and mill punches.  However, as set forth in MPEP 2143, Exemplary Rationale F, Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
In this case, it is known across many fields of endeavor to follow EDMing with milling.  The “Why”, is set forth above.  The benefits that Deyhim and Brock see, namely quick removal of material by EDM, followed by smoothing by milling/machining/grinding, are teachings that are applicable to Cone and CN 106563858.  As per MPEP 2143, Exemplary Rationale F, the design incentives are clear, that being, again, quick removal of material by EDM, followed by smoothing by milling/machining/grinding, which yields a high quality product quickly.  The market forces are clear.  If you sell a product that is only-EDMed, then your competitors will outsell you because their product is smoother and yields a higher  quality end product.  If you sell a product that is only milled, it takes too long and costs too much, so your competitors can undercut your price.  The solution is obvious across all fields of endeavor that involved both removing significant material and having a high quality finish, that being EDMing followed by milling/machining/grinding.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724